Name: Council Regulation (EEC) No 4245/88 of 21 December 1988 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel (1989)
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 373 / 32 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4245 / 88 of 21 December 1988 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Israel ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , States are to postpone application of the preferential agreements for products in the fruit and vegetable sector covered by Regulation (EEC ) No 1035 /72 ( 3 ), as last amended by Regulation (EEC) No 2238 / 88 ( 4 ), until 31 December 1989 and 31 December 1990 respectively ; whereas the provisions of this Regulation concerning the tariff quotas for the products of this Regulation therefore apply only to the Community as constituted on 31 December 1985 ; whereas the Community tariff quotas in question should therefore be opened for 1989 ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas , however , the quotas should not in this case be allocated among the Member States , without prejudice to the drawing against the quota volumes of such quantities as they may need , under the conditions and according to a procedure to be laid down ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota share levied by that economic union may be carried out by any one of its members , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Articles 1 and 2 of the Fourth Additional Protocol to the Cooperation Agreement between the European Economic Community and the State of Israel ( ! ), provide for the opening of Community tariff quotas for imports into the Community of:  17 000 tonnes of new potatoes falling within CN code ex 0701 90 51 ,  450 tonnes of Chinese cabbages falling within CN code ex 0704 90 90 ,  250 tonnes of 'iceberg' lettuce falling within CN code ex 0705 11 90 ,  7 400 tonnes of sweet peppers falling within CN code 0709 60 10 ,  6 400 tonnes of fresh lemons falling within CN code 0805 30 10 , and  2 800 tonnes of peeled tomatoes falling within CN code 2002 10 00 , originating in Israel ; Whereas , within the limits of those tariff quotas , customs duties are to be dismantled over the same periods and at the same rates as provided for in Articles 75 , 243 and 268 of the Act of Accession of Spain and Portugal ; whereas the quota duties for 1989 are equal to 63,6% of the duties applicable to sweet peppers and Chinese cabbages to 60 % of the duties applicable to iceberg lettuce , to 55,6% of the duties applicable to fresh lemons and to 50% of the duties applicable to peeled tomatoes and new potatoes ; whereas , however , Council Regulation (EEC ) No 4162 / 87 of 21 December 1987 laying down arrangements for Spain and Portugal's trade with Israel ( 2 ) provides that those Member HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports into the Community of the following products originating in Israel shall be suspended for the periods and at the levels indicated and within the limits of the Community tariff quotas as shown below : Ã ­ 1 ) OJ No L 327 , 30 . 11 . 1987 , p . 36 . ( 2 ) OJ No L 396 , 31 . 12 . 1987 , p . 1 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p . 1 . (&lt;) OJ No L 198 , 26 . 7 . 1988 , p . 1 . 31 . 12 . 88 Official Journal of the European Communities No L 373 /33 Order No CN code Description Volume of tariff quota ( tonnes ) Tariff quota duty (% ) Applicability 09.1309 ex 0701 90 51 New potatoes from 1 January to 31 March 1989 17 000 7,5 In the Community as at present constituted 09.1311 ex 0704 90 90 Chinese cabbages from 1 November to 31 December 1989 450 9,5 In the Community as constituted on 31 December 1985 09.1313 ex 0705 11 90 Iceberg lettuce (Lactuca sativa L, var. capitata), from 1 November to 31 December 1989 250 7,8 MIN ECU 0,9 100 kg/ br In the Community as constituted on 31 December 1985 09.1303 0709 60 10 Sweet peppers from 1 January to 31 December 1989 7 400 4,0 In the Community as constituted on 31 December 1985 09.1315 ex 0805 30 10 Fresh lemons , from 1 January to 31 December 1989 6 400 4,4 In the Community as constituted on 31 December 1985 09.1307 ex 2002 10 00 Peeled tomatoes from 1 January to 31 December 2 800 9,0 In the Community as at present constituted 2 . Within the limits of the tariff quotas referred to in paragraph 1 for new potatoes and peeled tomatoes , the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with Regulation (EEC) No 4162 / 87 . circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission , which may take any appropriate measure with a view to ensuring the efficient administration thereof. If the quantities requested are greater than the available balance of the tariff quotas , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for the products covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quotas , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing , with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quota for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said products against their drawings as and when such products are entered with the customs authorities under cover of declarations of entry into free circulation . No L 373 / 34 Official Journal of the European Communities 31 . 12 . 88 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota . Article 7 This Regulation shall enter into force on 1 January 1989 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU